[Cite as State v. Williams, 2011-Ohio-3290.]




               IN THE COURT OF APPEALS OF MIAMI COUNTY, OHIO

STATE OF OHIO                                      :

        Plaintiff-Appellee                         :   C.A. CASE NO. 10CA28

vs.                                                :   T.C. CASE NO. 10CR68

BOBBY A. WILLIAMS                                  :   (Criminal Appeal from
                                                        Common Pleas Court)
        Defendant-Appellant                        :

                                       . . . . . . . . .

                                           O P I N I O N

                     Rendered on the 30th day of June, 2011.

                                       . . . . . . . . .

James Bennett, Prosecutor, 201 West Main Street, Troy, OH 45373
     Attorney for Plaintiff-Appellee

Stephanie A. Gunter. Atty. Reg. No.0070436, 429 N. Main Street,
Piqua, OH 45356
     Attorney for Defendant-Appellant

                                       . . . . . . . . .

GRADY, P.J.:

        {¶ 1} On March 10, 2010, M.S. was standing on the back patio

of her home in Piqua, Ohio, smoking a cigarette, when Defendant

Bobby Williams walked up and asked M.S. to come over to him.                   When

M.S. approached Defendant, he extended his hand and introduced

himself as her neighbor.                       When M.S. shook Defendant’s hand, he
                                                                    2

grabbed her and forcibly restrained her while touching her breast

underneath her shirt.

     {¶ 2} Defendant was indicted on one count of gross sexual

imposition in violation of R.C. 2907.05(A)(1), a felony of the

fourth degree.   Defendant was found guilty following a jury trial.

 The trial court sentenced Defendant to eighteen months in prison

and classified him as a Tier I sexual offender.

     {¶ 3} Defendant appealed to this court from his conviction

and sentence.     Defendant’s appellate counsel filed an Anders

brief, Anders v. California (1967), 386 U.S. 738, 87 S.Ct. 1396,

19 L.Ed.2d 493, stating that she could find no meritorious issues

for appellate review.    We notified Defendant of his appellate

counsel’s representations and afforded him ample time to file a

pro se brief.    None has been received.   This case is now before

us for our independent review of the record.   Penson v. Ohio (1988),

488 U.S. 75, 109 S.Ct. 346, 102 L.Ed.2d 300.

     {¶ 4} Defendant’s   appellate   counsel   has   identified   two

possible issues for appeal, the first of which raises an issue

concerning the validity of Defendant’s sentence.

     {¶ 5} In State v. Jeffrey Barker, Montgomery App. No. 22779,

2009-Ohio-3511, at ¶36-37, we wrote:

     {¶ 6} “The trial court has full discretion to impose any

sentence within the authorized statutory range, and the court is
                                                                   3

not required to make any findings or give its reasons for imposing

maximum, consecutive, or more than minimum sentences.      State v.

Foster, 109 Ohio St.3d 1, 2006-Ohio-856, at paragraph 7 of the

syllabus.    Nevertheless, in exercising its discretion the trial

court must consider the statutory policies that apply to every

felony offense, including those set out in R.C. 2929.11 and 2929.12.

 State v. Mathis, 109 Ohio St.3d 54, 2006-Ohio-855, 846 N.E.2d

1, at ¶37.

     {¶ 7} “When reviewing felony sentences, an appellate court

must first determine whether the sentencing court complied with

all applicable rules and statutes in imposing the sentence,

including R.C. 2929.11 and 2929.12, in order to find whether the

sentence is contrary to law.    State v. Kalish, 120 Ohio St.3d 23,

2008-Ohio-4912.     If the sentence is not clearly and convincingly

contrary to law, the trial court’s decision in imposing the term

of imprisonment must be reviewed under an abuse of discretion

standard.    Id.”

     {¶ 8} The transcript of the sentencing hearing demonstrates

that the trial court considered the purposes and principles      of

felony sentencing, R.C. 2929.11, and the seriousness and recidivism

factors, R.C. 2929.12, in imposing its sentence.     The court also

considered oral statements of counsel and Defendant.   The eighteen

month sentence the court imposed on the gross sexual imposition
                                                                       4

charge, while the maximum sentence, is nevertheless within the

authorized range of available punishments for a felony of the fourth

degree, which is six to eighteen months.            R.C. 2929.14(A)(4).

The court also informed Defendant about post release control

requirements and the consequences for violating post release

control.    Defendant’s sentence is not clearly and convincingly

contrary to law.    Kalish.

     {¶ 9} Furthermore, the court’s eighteen month sentence is not

an abuse of discretion because the record supports that sentence.

 Defendant touched the victim’s breast underneath her clothing

while forcibly restraining her.         As a result, the victim suffered

psychological harm.       When he committed this offense, Defendant

had been released from prison on parole for only three months after

serving    thirty   one   years   for    murder.     That   circumstance

demonstrates a high likelihood for recidivism.       Finally, Defendant

denied any culpability and expressed no remorse.         We see no abuse

of discretion in imposing the maximum eighteen month sentence.

This assignment of error lacks arguable merit.

     {¶ 10} Appellate counsel additionally raises as a possible

issue for appeal trial counsel’s performance.

     {¶ 11} Counsel's performance will not be deemed ineffective

unless and until counsel's performance is proved to have fallen

below an objective standard of reasonable representation and, in
                                                                        5

addition,    prejudice    arose    from      counsel's      performance.

Strickland v. Washington (1984), 466 U.S. 668, 104 S.Ct. 2052,

80 L.Ed.2d 674.   To show that a defendant has been prejudiced by

counsel’s deficient performance, the defendant must affirmatively

demonstrate to a reasonable probability that were it not for

counsel’s errors, the result of the trial would have been different.

 Id., State v. Bradley (1989), 42 Ohio St.3d 136.

     {¶ 12} Appellate counsel does not identify any instances of

deficient   performance   by   trial    counsel.    To    the   contrary,

appellate counsel states that in reviewing this record she can

find no evidence of trial counsel rendering ineffective assistance.

 Our independent review of the record has likewise not turned up

any instances of deficient performance by trial counsel, much less

resulting prejudice as defined by Strickland.            This assignment

of error lacks arguable merit.

     {¶ 13} In addition to reviewing the possible issues for appeal

raised by Defendant’s appellate counsel, we have conducted an

independent review of the trial court’s proceedings and have found

no error having arguable merit.        Accordingly, Defendant’s appeal

is without merit and the judgment of the trial court will be

affirmed.



FROELICH, J. And HALL, J., concur.
                            6




Copies mailed to:

James Bennett, Esq.
Stephanie A. Gunter, Esq.
Bobby Williams
Hon. Robert J. Lindeman